Citation Nr: 1643379	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD).

2. Entitlement to service connection for dry eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1981, February 1991 to May 1991, September 2004 to March 2006, and February 2008 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in a February 2016 hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Development is needed in this case.  First, an additional it is unclear whether all of the Veteran's service treatment records have been associated with the claims file.  In this regard, the Board has been unable to locate any separation examination associated with the Veteran's discharge from service in March 2006 and also cannot find the induction examination associated with the final period of service from February 2008 to June 2010.  Accordingly, an attempt must be made to obtain all service treatment records.  

Thereafter, a medical opinion is necessary with respect to the Veteran's CAD claim.  An examiner in July 2012 wrote that CAD was at least as likely as not incurred in or caused by service because CAD was diagnosed during active deployment.  Then in May 2013, the examiner changed her opinion to find that CAD was less likely than not related to service because chest pain during military service was not diagnosed as a cardiac condition but instead was treated as GERD and an EKG in August 2009 was negative.  In a March 2016 treatment note, a VA cardiologist wrote that mild non-obstructive CAD is at least as likely as not caused by or the result of her military service.  This opinion is inadequate because it is conclusory, without supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Nevertheless, VA has a duty to return for clarification insufficient private opinions or VA progress notes when circumstances show that such clarification could be favorable to a veteran.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  As such, the AOJ should seek an opinion from Dr. Foster to elaborate on his conclusion that the Veteran's CAD is related to her service.  See id.

Regarding the dry eye claim, the Veteran's service treatment records in May 2010 show complaints of eye pain and a diagnosis of dry eye syndrome.  During the Board hearing, the Veteran reported having dry eye symptoms and using drops since service, and she is competent to report symptoms observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the December 2010 examiner did not observe symptoms sufficient to render a diagnosis.  The examiner therefore did not provide an opinion.  VA records show the Veteran was treated for dry eyes in September 2007, which was not during a period of service.  A new examination would be helpful to determine if the Veteran continues to have a diagnosis of dry eye syndrome and if so, whether that disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Contact the appropriate authorities and request that all service treatment records for every period of active duty (August 1978 to May 1981, February 1991 to May 1991, September 2004 to March 2006, and February 2008 to June 2010) be obtained and added to the electronic record.  Any failed search attempts must be documented and a search should continue until it is deemed that no additional documents exist.


  3. 	Thereafter, make reasonable attempts to have Dr. Foster, who authored the March 2016 treatment note, provide an addendum opinion on the CAD claim with supporting rationale.  Make the claims file available If Dr. Foster is unavailable, forward the claims file to another appropriate provider to address the following:

a. Is the Veteran's CAD at least as likely as not related to service?

b. Did the Veteran's CAD at least as likely as not begin during active duty from February 2008 to June 2010?

Consider the August 2009 in-service EKG along with all lay and medical evidence.  Provide rationale explaining conclusions.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.   After completing (1) above, schedule the Veteran for an examination for the dry eye claim and forward the claims file to the examiner.  The examiner should consider both the objective findings and the Veteran's subjective complaints and address the following:

a. Does the Veteran at least as likely as not have a dry eye disability or other eye disability at present or at any time during the appeal period  (from October 2010)?

b. If so, is the Veteran's dry eye disability at least as likely as not to have begun in or be related to service?  Dates of active duty are August 1978 to May 1981, February 1991 to May 1991, September 2004 to March 2006, and February 2008 to June 2010.

Consider the May 2010, in-service diagnosis of dry eye syndrome, September 2007 non-service treatment for dry eyes, and all other lay and medical evidence.  Provide rationale explaining conclusions.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.
 
5. Thereafter, issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




